This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1656

                               In re the Matter of: A. B.
                            Wayne Belisle, et al., petitioners,
                                      Respondents,

                                            vs.

                                  Yana Verzhbitskaya,
                                      Appellant.

                                  Filed June 15, 2015
                                 Affirmed as modified
                                    Hooten, Judge

                           Washington County District Court
                              File No. 82-FA-14-1139

Elizabeth C. Henry, Gary K. Luloff, Chestnut Cambronne, PA, Minneapolis, Minnesota
(for respondents)

Eric Johnson, St. Paul, Minnesota (for appellant)

      Considered and decided by Hooten, Presiding Judge; Hudson, Judge; and

Klaphake, Judge.

                        UNPUBLISHED OPINION

HOOTEN, Judge

      In this grandparent-visitation dispute, appellant-mother argues that: (1) the district

court abused its discretion by finding that visitation between her child and respondent-


 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
grandparents would not interfere with appellant-mother’s parent-child relationship;

(2) the district court failed to make adequate findings of fact to support the grandparent-

visitation schedule; (3) the amount of visitation awarded to respondent-grandparents is

excessive; and (4) the award of visitation impermissibly includes an award of visitation to

persons other than grandparents. We affirm as modified.

                                         FACTS

       A.B. was born to appellant Yana Verzhbitskaya and Timothy Belisle in December

2002. Appellant and Timothy Belisle were married at that time and divorced in 2006.

Appellant was granted sole physical and sole legal custody of A.B. after the divorce, and

Timothy retained parenting time, which included alternating weekends and Wednesday

overnights. Timothy passed away in November 2013.

       Respondents Wayne and Janet Belisle are Timothy’s parents and A.B.’s paternal

grandparents. In March 2014, they filed a petition seeking grandparent visitation with

A.B., as they claimed that appellant had prevented them from seeing A.B. since

Timothy’s death. Appellant opposed this petition, requesting that the district court deny

visitation to respondents or, in the alternative, order respondents to “provide reasonable

financial support” for A.B. if visitation was awarded. At the initial case-management

conference, the district court ordered the parties to attend mediation and later appointed a

mediator by order. The record does not show whether any mediation actually took place

at this time, as the district court then proceeded to hold an evidentiary hearing in June

2014. The parties and several other members of the Belisle family testified at the

evidentiary hearing.


                                             2
       Both respondents testified about their relationship with A.B. Janet Belisle testified

that, in accordance with their son’s parenting-time schedule, they had typically spent time

with A.B. every other weekend during the summer and at least one weekend a month

during the school year. A.B. would also be with them for major holidays such as

Thanksgiving and Christmas Eve. Wayne Belisle testified that because he attended

several of A.B.’s sporting events and gave A.B. a ride to and from the games, he would

see A.B. more often than his wife. Both testified that Timothy Belisle allowed his

parents to spend time with A.B. during his parenting time with the child. Janet noted that

she was respectful of appellant in front of A.B., and both said that they did not encourage

A.B. to lie to appellant about anything. Appellant, on the other hand, claimed to have

“no relationship” with respondents, and only saw them occasionally at parenting time

exchanges. She testified that she and Timothy had an “unfriendly divorce” and had had

difficulty co-parenting A.B before Timothy’s death.

       Appellant raised concerns about the parties’ differing cultural backgrounds and

indicated her belief that respondents’ values and ideas about how to raise A.B. differed

from her own. Appellant was born in Russia and testified that she intended to raise A.B.

in the Russian Orthodox religion. She stressed her belief that “a person needs to have

one religion” and expressed concern that respondents would be taking A.B. to Catholic

services and having him celebrate Catholic holidays. In response to appellant’s concerns,

Janet Belisle testified that she knew that appellant was raising A.B. in accordance with

appellant’s Russian cultural background and religion. Although she acknowledged that

she had taken A.B. to Catholic services when Timothy was still alive, she disclaimed any


                                             3
intent to interfere with appellant’s desire to raise A.B. in the Russian Orthodox religion

and stated that she would not bring A.B. to Catholic church services if appellant did not

want her to do so.

      Appellant also complained that respondents interfered with her parent-child

relationship when, on several occasions, they visited A.B. during his lunch hour at school

without her knowledge or permission.           However, respondents claimed that, after

Timothy’s death, the school counselor expressed concerns for A.B.’s emotional well-

being and requested that respondents and other Belisle relatives visit with A.B. at school

during his lunch hour. As further evidence of respondents’ alleged interference, appellant

also testified about a verbal confrontation that occurred between Wayne Belisle and

herself about the distribution of Timothy’s estate, which took place while she was

assisting A.B. in retrieving his possessions from Timothy’s house. Appellant claimed

that this dispute between her and respondents involving her potential interest in

Timothy’s estate remained unresolved at the time of the hearing. Appellant did not

explain how these financial disputes regarding the probate of Timothy’s estate interfered

with her parent-child relationship with A.B.

      In a July 11, 2014 order and judgment, the district court found by clear and

convincing evidence that, because respondents had spent “substantial time” with A.B.

after his parents divorced, grandparent visitation was in A.B.’s best interests and would

not interfere with appellant’s parent-child relationship. Accordingly, the district court

granted respondents’ request for grandparent visitation and ordered the parties to attend

mediation regarding the visitation schedule.


                                               4
       Appellant refused to attend the scheduled mediation session. In his report, the

mediator described his phone call to appellant’s counsel on the morning of mediation, in

which counsel “was vague as to whether or not he or his client would appear.” The

mediator then received a phone call from appellant, who “made a number of

inappropriate statements” and began to argue her position. When the mediator responded

that appellant should present her proposals at mediation, “[appellant] stated she would

not appear at the mediation and hung up the telephone.” In appellant’s absence, the

mediator met with respondents and considered their proposed visitation schedule, as well

as the mediator’s best estimate of what appellant’s proposed visitation schedule would

have been. The mediator ultimately recommended that respondents receive one weekend

visit and one overnight Wednesday visit per month, a nine-day visit during summer

vacation, and visitation on Thanksgiving and Christmas Eve. He also recommended that

respondents be able to attend all of A.B.’s school functions and, along with other

relatives, be able to visit A.B. at school once per week.

       The district court adopted these recommendations in full in an August 11, 2014

order. Appellant moved to revise the order, arguing that she never agreed that the

mediator’s recommendations would be binding and that this visitation schedule was

excessive and interfered with her parenting rights. Respondents soon brought a motion

for civil contempt, alleging that appellant had failed to allow respondents their weekend

visitation time with A.B. After a hearing on these motions, the district court awarded

compensatory visitation to respondents and affirmed the visitation schedule, finding that




                                              5
the schedule “is not excessive given the nature and quality of time the child has spent

with [respondents] in the past.” This appeal followed.

                                     DECISION

       The district court awarded grandparent visitation to respondents under Minn. Stat.

§ 257C.08, subd. 1 (2014), which provides:

              If a parent of an unmarried minor child is deceased, the
              parents and grandparents of the deceased parent may be
              granted reasonable visitation rights to the unmarried minor
              child during minority by the district court upon finding that
              visitation rights would be in the best interests of the child and
              would not interfere with the parent child relationship. The
              court shall consider the amount of personal contact between
              the parents or grandparents of the deceased parent and the
              child prior to the application.

Appellant challenges the district court’s grandparent-visitation decisions. “The district

court enjoys broad discretion in determining visitation,” and we will not reverse absent an

abuse of that discretion. SooHoo v. Johnson, 731 N.W.2d 815, 825 (Minn. 2007). We

examine whether the district court made findings unsupported by the record or

improperly applied the law. See id. A finding is clearly erroneous when “the reviewing

court is left with the definite and firm conviction that a mistake has been made.”

Vangsness v. Vangsness, 607 N.W.2d 468, 472 (Minn. App. 2000) (quotation omitted).

“That the record might support findings other than those made by the [district] court does

not show that the court’s findings are defective.” Id. at 474.

                                             I.

       Appellant concedes that the district court’s decision was in the best interests of

A.B. and focuses her first argument on the district court’s determination that respondents


                                             6
proved by clear and convincing evidence that visitation would not interfere with the

parent-child relationship. Appellant correctly notes that respondents carried the burden

of proving non-interference. In light of a parent’s protected fundamental right “to make

decisions concerning the care, custody, and control of his or her children,” SooHoo, 731

N.W.2d at 820 (citing Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 2060

(2000)), grandparents “must prove by clear and convincing evidence that visitation would

not interfere with the parent-child relationship” in order to be awarded visitation, In re

C.D.G.D., 800 N.W.2d 652, 656 (Minn. App. 2011), review denied (Minn. Aug. 24,

2011).

         Appellant claims that the district court improperly placed the burden of proof on

her to affirmatively show interference. However, the district court’s order indicates that

it properly acknowledged and applied the correct burden of proof in its decision. It

specifically concluded that respondents had shown “by clear and convincing evidence . . .

that visitation has not [interfered] and will not interfere with [appellant’s] relationship

with [A.B.].” In its findings of fact, the district court properly evaluated the evidence

produced by respondents that rebutted appellant’s proposed instances of interference.

While the district court noted that appellant “did not provide any credible evidence” as to

interference, its findings indicate that the district court reached this determination by

weighing appellant’s proposed instances of interference against respondents’ testimony

as to how they would minimize interference in those circumstances.

         Appellant further alleges that the evidence in this case does not support the district

court’s findings regarding non-interference. But, appellant has failed to show how these


                                               7
findings are erroneous, or why these findings fail to support the district court’s

conclusion that grandparent visitation would not interfere with appellant’s parental

relationship with A.B. For every concern raised by appellant regarding how respondents

may interfere with her parenting, the district court found that respondents credibly

showed how they would refrain from interfering. While appellant selectively chooses

portions of the record that she believes to be inconsistent with these findings, she fails to

show that the district court’s findings lack record support. Much of appellant’s argument

regarding respondents’ alleged interference relies on testimony that the district court

found to lack credibility, and we defer to the district court’s credibility determinations.

Minn. R. Civ. P. 52.01. While it is clear that there is an unfriendly relationship between

the parties, the record shows that many of appellant’s expressed concerns about

respondents stem from appellant’s financial claims regarding the distribution of

Timothy’s estate, which do not involve the parties’ relationship with A.B. Regarding

appellant’s concerns about her right to parent A.B., respondents repeatedly expressed a

willingness to accommodate these concerns.

       On this record, we conclude that the district court did not clearly err by finding

clear and convincing evidence of non-interference.

                                             II.

       Appellant next raises a number of challenges to the district court’s August 11

order adopting the mediator’s recommended visitation schedule.

       Appellant first contends that the district court erred by ordering the parties to

mediate regarding a visitation schedule, as she claims that the parties never actually


                                             8
agreed to mediate this issue. The record contradicts this claim. The district court had

already appointed the mediator prior to the evidentiary hearing, without timely objection

from appellant as provided for in the prehearing order appointing the mediator. The

mediator then appeared at the evidentiary hearing and informed the district court that the

parties had agreed to have him mediate a visitation schedule if the district court found

that respondents were entitled to visitation. Neither party objected to the mediator’s

claim that the parties had agreed to this procedure at the hearing. Based upon this

undisputed testimony, the district court memorialized the parties’ agreement in its July 11

order.

         Furthermore, contrary to appellant’s arguments, the district court did not simply

adopt these recommendations as a binding schedule without making findings.             The

district court’s July 11 order provided that any schedule proposed by the mediator, if the

parties were unable to reach an agreed-upon schedule, would be binding “on the date that

it is submitted to the parties and the court,” and either party would then have 14 days to

file a motion with the district court contesting that schedule. In accordance with the

district court’s order, appellant moved to revise the schedule.          The district court

considered appellant’s arguments and denied appellant’s motion, finding that the

visitation schedule was not excessive in light of respondents’ prior contact with A.B.

Contrary to appellant’s contentions, the record shows that the district court had already

determined that grandparent visitation was warranted, and then independently evaluated

the mediator’s proposed schedule in light of its familiarity with the case.




                                             9
          Appellant further challenges the substance of the visitation schedule, arguing that

“[t]here is a limit to the sheer quantum of grandparent visitation” under the statute, and

that this visitation schedule exceeded that limit by treating the grandparents like co-

parents. Appellant cites In re C.D.G.D. in support of this proposition, in which we held

that a district court abused its discretion by ordering excessive grandparent visitation that

impermissibly interfered with the parent-child relationship. See 800 N.W.2d 652, 659–62

(Minn. App. 2011), review denied (Minn. Aug. 24, 2011). The district court in C.D.G.D.

appeared to treat the grandparent like a co-parent and accordingly required the child to

“spend some part of 182 days every calendar year” with the grandparent, including 52

overnight visits. Id. at 659. This schedule entirely failed to consider holidays, prevented

the father from taking his child to religious meetings and other weekend activities, and

prohibited the father from taking long trips with the child without the grandparent’s

permission. Id. at 659–60. This schedule was “unprecedented in scale and design” when

compared to other grandparent-visitation cases, and we held that this amount of

visitation, in light of the circumstances, interfered with the parent-child relationship. Id.

at 660.

          Here, there is no indication in the record that the district court impermissibly

treated respondents like co-parents in the amount of visitation it awarded. The visitation

schedule imposed by the district court is wholly unlike the visitation schedule in

C.D.G.D. when viewed in conjunction with the circumstances of this case and other

grandparent-visitation caselaw. The district court awarded visitation to respondents of

one weekend and one weekday afternoon per month, a once-weekly school visit, a nine-


                                              10
day summer visit, and daytime visits on Thanksgiving and Christmas Eve. The district

court found this schedule to be appropriate in light of the nature and quality of

respondents’ relationship with A.B., and, on this record, this finding is not clearly

erroneous. This schedule awards significantly less time than was previously awarded to

Timothy as parenting time and is fully consistent with the amount of contact respondents

had with A.B. prior to Timothy’s death. The schedule also addresses the religious and

cultural concerns raised by appellant, as it specifically forbids respondents from taking

A.B. to Catholic services and disallows visitation on the day of Russian Orthodox

Christmas, which is celebrated on a different day than Catholic Christmas.

       Further, this amount of visitation is not unprecedented in our grandparent-

visitation caselaw. In Rohmiller v. Hart, this court ruled that a very similar grandparent-

visitation schedule was nonexcessive. See 799 N.W.2d 612, 614–15 (Minn. App. 2011),

aff’d, 811 N.W.2d 585 (Minn. 2012). That visitation schedule provided for grandparent

visitation of one weekend per month, one week during the summer, and two holiday

visits. Id. at 614. This court declined to hold that the district court abused its discretion

in ordering such a schedule, even though the grandparent in that case had only spent

about eight hours per month with the young child prior to her mother’s death. Id. at 615.

The visitation schedule in this case is nearly identical, and the record here shows that

respondents spent a much greater quantity of time with A.B. than the grandparent in

Rohmiller did with his grandchild.

       Based on this record, we conclude that the visitation schedule ordered by the

district court was not an abuse of discretion.


                                             11
                                             III.

       Lastly, appellant contends that the district court lacked the authority to award

visitation for other Belisle family members and to allow certain relatives to pick-up and

drop-off A.B. before and after visitation. Appellant provides no authority preventing the

district court from allowing other persons to facilitate visitation transfers, and we

conclude that this argument is forfeited. See In re Estate of Rutt, 824 N.W.2d 641, 648

(Minn. App. 2012) (providing that “an assignment of error based on mere assertion and

not supported by any argument or authorities” is forfeited (quotation omitted)), review

denied (Minn. Jan. 29, 2013).

       Appellant’s argument that the district court did not have the authority to grant

visitation to other relatives is more persuasive. While respondents argue that the district

court’s August 11 order did not “grant[] separate or independent visitation,” the order

states that “[g]randparents and/or relatives (1/2 sister, aunts, uncles, cousins)” could visit

A.B. at school once per week. (Emphasis added.) On its face, the order awards visitation

time to Belisle relatives other than respondents. However, visitation awards under Minn.

Stat. § 257C.08 (2014) are expressly limited to grandparents or other persons who stand

in loco parentis with the child. See Rohmiller v. Hart, 811 N.W.2d 585, 591–92 (Minn.

2012) (holding that aunt was not entitled to visitation under section 257C.08). Here, the

other relatives contemplated in the district court’s order are not grandparents and do not

have an in loco parentis relationship with A.B. that would have allowed them to petition

for visitation. See Minn. Stat. § 257C.08, subd. 4 (allowing reasonable visitation rights to

person with whom an unmarried minor has resided for two years or more).


                                             12
       We conclude that the district court acted contrary to section 257C.08 to the extent

that it awarded visitation rights to individuals other than respondents. We therefore strike

the phrase “and/or relatives (1/2 sister, aunts, uncles, cousins)” from the portion of the

district court’s August 11, 2014 order awarding independent visitation rights to other

Belisle relatives, and otherwise affirm.1

       Affirmed as modified.




1
  We note, however, that nothing in the award as modified herein prohibits respondents
from allowing other relatives to join them in the exercise of their court-ordered visitation
with A.B.

                                            13